59 N.J. 365 (1971)
283 A.2d 321
STEVEN E. SABLOFF, AN INFANT BY HIS GUARDIAN AD LITEM, HERBERT SABLOFF, AND HERBERT SABLOFF, INDIVIDUALLY, PLAINTIFFS-RESPONDENTS,
v.
YAMAHA MOTOR CO., LTD. AND YAMAHA INTERNATIONAL CORPORATION, A CORPORATION, DEFENDANTS-APPELLANTS, AND HARLEY-DAVIDSON OF ESSEX, A NEW JERSEY CORPORATION, DEFENDANTS-CROSS-APPELLANTS.
The Supreme Court of New Jersey.
Argued October 27, 1971.
Decided November 8, 1971.
Mr. Daniel K. VanDorn argued the cause for appellants, Yamaha (Messrs. Gleeson, Hansen and Pantages, attorneys).
*366 Mr. Guy H. Haskins, argued the cause for cross-appellants, Harley-Davidson (Mr. Peter A. Piro, on the brief; Messrs. Haskins, Robottom and Hack, attorneys).
Mr. Leonard J. Felzenberg argued the cause for respondents (Messrs. Roskein, Kronisch and Felzenberg, attorneys).
PER CURIAM.
The judgment of the Appellate Division is affirmed for the reasons given in its opinion reported at 113 N.J. Super. 279.
We add that whenever the facts permit an inference that the harmful event ensued from some defect (whether identifiable or not) in the product, the issue of liability is for the jury, and the plaintiff is not necessarily confined to the explanation his expert may advance.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and MOUNTAIN  7.
For reversal  None.